(Por la corte, a propuesta del
Juez Asociado Señor Wolf.)
Por cuaNuo, ninguna gestión debida se ba beebo en este caso, para perfeccionar la apelación, especialmente en cuanto a] procedimiento de aprobación de la transcripción de evi-dencia;
Por cuanto, la escusa de que el apelante ba estado sin defensor en este caso, a causa de baber sido nombrado su abogado para desempeñar un cargo judicial, no es suficiente, si se tiene en cuenta que tal nombramiento se bizo después de transcurridos cuatro meses de pedida y ordenada la trans-cripción de evidencia;
Por cuanto, la apelación se radicó en febrero 23 de 1927, y el nuevo término para aprobación de la transcripción de evidencia ,se solicita después de notificado el apelante de la moción de desestimación,
Por tanto, se declara con lugar la moción, y en su con-secuencia se desestima el recurso por abandono.